DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 9/20/2022, with respect to the rejection(s) of claim(s) 1, 3, and 10 under 35 U.S.C. 102(a)(1) in view of Gregory et al. (Pub. No. US 2017/0118408 A1; hereafter Gregory) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 in view of Gregory and Min et al. (Pub. No. US 2019/0162562 A1; hereafter Min).
Applicant points out that Gregory does not disclose separate coils for moving the lens in a direction perpendicular to the optical axis and for detecting the first magnetic field, as called for in amended claim 1, and asserts that Min does not remedy such a deficiency, however Applicant does not do any analysis as to why the disclosure of Min fails to disclose the recited feature, when considered in combination with Gregory.
The prior art of Min clearly discloses utilizing separate coils for moving the lens in a direction perpendicular to the optical axis (see Min Fig. 1, item 122a) and for detecting the first magnetic field (see Min Fig. 1, items 122d), and the second coil and the third coil being on the same substrate (see Min Fig. 1, item 122c). Gregory teaches four drive/sense coils (see Gregory Fig. 3A, items 3006, 3008, 3010, and 3012). Therefore, Gregory in combination with Min would suggest utilizing four pairs of drive/sense coils, where the drive and sense coils are separate coils, as called for in the claims. Applicant’s mere assertion that Min does not remedy the disclosure of Gregory is therefore unpersuasive, and the claims are rejected in view of Gregory and Min.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being as being unpatentable over Gregory in view of Min.
 	Regarding claim 1, Gregory discloses an imaging device comprising: a first coil configured to move a lens based on a first magnetic field, wherein the lens collects light from a subject, the movement of the lens in an optical axis direction of the light, and the first coil moves together with the lens (see Gregory Fig. 3A, item 3002); a second coil configured to move the lens in a direction perpendicular to the optical axis direction based on a second magnetic field (see Gregory Fig. 3, item 3006); and a third coil configured to detect the first magnetic field, wherein the second coil and the third coil are on the  same substrate (see Gregory Fig. 3, item 3008 and Gregory paragraphs [0132]-[0133] which discloses how the OIS coils 3006-3012 can act as both shake correction and induction position sensing coils.).
	Gregory does not disclose that the third coil constitutes a plurality of third coils configured to detect the first magnetic field, the plurality of third coils includes four third coils, and the second coil is spaced apart from each third coil of the four third coils.
	Min discloses utilizing separate coils for moving the lens in a direction perpendicular to the optical axis (see Min Fig. 1, item 122a) and for detecting the first magnetic field (see Min Fig. 1, items 122d), and the second coil and the third coil being on the same substrate (see Min Fig. 1, item 122c).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Gregory with separate, dedicated sense coils within the OIS drive coils of the device, as taught by Min, in order to eliminate the filtering and crosstalk issues which arise when using the OIS coil as the sense coil simultaneously, thereby achieving less noisy and more precise sense and drive signals.

 	Regarding claim 3, Gregory as modified discloses the imaging device according to claim 1, wherein the second coil and the plurality of third coils are printed on the substrate (while the method of forming the coils is not mentioned in Gregory, since this is an apparatus claim, the method only matters insofar as any structural implications exist from the method (see MPEP 2113(I)). Since the method of printing does not yield any structural difference to the end product, claim 3 is met by the placement of the coils on the substrate shown in Gregory.).

Regarding claim 10, Gregory as modified discloses the imaging device according to claim 1, wherein two third coils of the four third coils are individually disposed at positions corresponding to two intersecting sides of four sides of a rectangular region on the substrate, and the rectangular region includes a region corresponding to the lens (see Gregory Fig. 3A, items 3008 and 3010 which are disposed at corners).


Claim(s) 4-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregory in view of Min and Topliss et al. (Pub. No. US 2015/0365568 A1; hereafter Topliss).
 	Regarding claim 4, Gregory in view of Min discloses the imaging device according to claim 1, further comprising a position detection circuit configured to detect each of a position of the lens in the optical axis direction, a position of the lens in a direction perpendicular to the optical axis direction, (see Gregory paragraph [0134] “existing coils in the system (e.g., autofocus coil 3002 and optical image stabilization coils 3006-3012) are used for 3-axis position measurement. By exciting the autofocus coil 3002… lens barrel position in x 3028, y 3030 and z 3032 then inferred.”).
Gregory discloses that the OIS coils are also the sense coils, therefore Gregory at most discloses three “third coils” which can be distinct from the “second coil.”
Min discloses using four separate, dedicated sense coils distinct from the OIS coils in order to determine the lens position (see Min Fig. 1, OIS coils 122a and sense coils 122d-1 thru 122d-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Gregory with separate, dedicated sense coils within the OIS drive coils of the device, as taught by Min, in order to eliminate the filtering and crosstalk issues which arise when using the OIS coil as the sense coil simultaneously, thereby achieving less noisy and more precise sense and drive signals.
	Gregory in view of Min does not explicitly state determining a tilt angle of the lens. Gregory paragraph [0136] discloses that “In some embodiments, adding sense (or additional OIS) coils above the AF coil 3002 allows such a measurement to be differential” in which case the device would be able to detect the tilt as one side’s differential z-axis measurement would be greater than the opposite side’s differential z-axis measurement, indicating the tilt of the lens. However, Gregory does not explicitly state that such a measurement is conducted. 
	Topliss discloses that a focus and OIS coil configuration like that shown in Gregory can also be used “to deliver three linear degrees-of-freedom” and can also “[add] two further degrees of freedom to the controlled motion of the lens relative to the image sensor; these being pitch and yaw tilt of the lens relative to the image sensor (i.e. tilt of the lens about two axes orthogonal to each other and both orthogonal to the optical axis)” (see Topliss paragraphs [0230] and [0231]). Topliss also discloses that “the addition of active tilt compensation to some embodiments… is advantageous to camera performance” (see Topliss paragraph [0232]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the OIS/sensing coils of Gregory to provide tilting motion, as suggested by Topliss, in order to provide better camera performance, and to use the OIS/sensing coils of Gregory to detect the tilt angle in order to properly tilt the lens so that the beneficial tilt correction of the lens discussed in Topliss can be achieved.

 	Regarding claim 5, Gregory as modified discloses the imaging device according to claim 4, wherein in a case where each of the outputs satisfies a condition, the position detection circuit is configured to execute the detection of the tilt angle based on each of the outputs of the four third coils (see argument with respect to claim 4, the “predetermined condition” could be construed as the case where the sensors are working in a differential capacity).

 	Regarding claim 6, Gregory as modified discloses the imaging device according to claim 4, wherein the position detection circuit is further configured to execute detection of the position in the optical axis direction based on an integrated value of each of the outputs of the four third coils (see Gregory Fig. 5, item 5048).

 	Regarding claim 8, Gregory as modified discloses the imaging device according to claim 4, wherein the position detection circuit is further configured to execute the detection at a regular cycle (see Gregory Fig. 8C which discloses conducting the sensing during non-photographing states).

 	Regarding claim 9, Gregory as modified discloses the imaging device according to claim 4, further comprising a sensor configured to execute a sensing operation to sense vibration in the imaging device, wherein the position detection circuit is further configured to execute the detection based on the  sensing operation of the vibration in the imaging device (see Topliss Fig. 24, which discloses that the device calculates a new equilibrium position when the gyroscope detects movement above a threshold. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to detect the lens position whenever motion is detected in order to determine if lens position corrective action is needed.).

Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is allowed.

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        11/21/2022